Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000749
                                                         01-JUN-2016
                                                         08:45 AM
                          SCWC-15-0000749


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        KEVIN METCALFE, Petitioner/Petitioner-Appellant,


                                 vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-15-0000749; S.P.P. NO. 14-1-0005)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on April

22, 2016, is hereby rejected.

          DATED: Honolulu, Hawai'i, June 1, 2016.

Frank L. Miller                /s/ Mark E. Recktenwald

for petitioner

                               /s/ Paula A. Nakayama

Mitchell D. Roth and 

Ricky R. Damerville            /s/ Sabrina S. McKenna

for respondent 

                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson